Citation Nr: 1342472	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-21 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for squamous cell cancer of the lungs.  

3.  Whether new and material evidence has been received with respect to a claim of service connection for a heart disability, to include a murmur and coarctation of the aorta.  

4.  Entitlement to service connection for a scar from the mid chest to the upper mid back near the neck, to include as secondary to the claimed heart disability. 

5.  Entitlement to service connection for a heart bypass chest scar, to include as secondary to the claimed heart disability.

6.  Entitlement to service connection for a donor site scar in the left thigh, to include as secondary to the claimed heart disability.

7.  Entitlement to service connection for a donor site scar in the right thigh, to include as secondary to the claimed heart disability.

8.  Entitlement to service connection for facial paralysis, to include as secondary to the claimed heart disability.

9.  Entitlement to service connection for bilateral peripheral neuropathy of the hands, to include as secondary to the claimed heart disability.

10. Entitlement to service connection for bilateral peripheral neuropathy of the feet, to include as secondary to the claimed heart disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Lincoln, Nebraska, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran offered testimony at a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of this hearing is contained in Virtual VA.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran testified that he does not recall experiencing tinnitus during service, and he denied having tinnitus at the February 2012 VA examination.  

2.  There is no evidence of lung cancer during service or until approximately 50 years after discharge from service, and no competent medical opinion that relates the current lung cancer to service.  

3.  Entitlement to service connection for heart disease with a murmur and coarctation of the aorta was denied in a November 1975 rating decision that determined this to be a constitutional or developmental abnormality; the Veteran did not submit a notice of disagreement after receipt of notice of this decision.  

4.  The most recent final denial of the Veteran's claim for service connection for heart disease with a murmur and coarctation of the aorta on any basis was in February 2009; evidence received since February 2009 is either duplicative or redundant of the evidence previously considered, or does not address the matter of aggravation of the disability during service.  

5.  Scars of the mid chest to the upper mid back near the neck, a heart bypass chest scar, a donor site scar in the left thigh, and a donor site scar in the right thigh were not incurred in service or until many years after discharge from service; they were instead incurred due to surgeries to treat the Veteran's nonservice connected heart disability.  

6.  The Veteran's facial paralysis first manifested in 1961, which was approximately four years after discharge from service; the Veteran does not contend, and there is no competent medical evidence to show, that this disability was incurred due to service, and service connection for the heart disability the Veteran contends caused this paralysis is not established.  

7.  The Veteran's neurological symptoms of both the upper extremities and lower extremities first manifested in approximately 2002, which was 45 years after discharge from service; the Veteran does not contend and there is no competent medical evidence to show that these disabilities were incurred due to service, and service connection for the heart disability the Veteran contends caused these disabilities has not been established.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for entitlement to service connection for squamous cell cancer of the lungs have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  The February 2009 rating decision that denied a petition to reopen a claim of entitlement to service connection for heart disease with a murmur and coarctation of the aorta is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2013). 

4.  New and material evidence has not been received with respect to a claim of service connection for a heart disability, to include a murmur and coarctation of the aorta.  38 C.F.R. §§ 3.303, 3.156(a) (2013). 

5.  The criteria for entitlement to service connection for a scar from the mid chest to the upper mid back near the neck, to include as secondary to the claimed heart disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  

6.  The criteria for entitlement to service connection for a heart bypass chest scar, to include as secondary to the claimed heart disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  

7.  The criteria for entitlement to service connection for a donor site scar in the left thigh, to include as secondary to the claimed heart disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  

8.  The criteria for entitlement to service connection for a donor site scar in the right thigh, to include as secondary to the claimed heart disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  

9.  The criteria for entitlement to service connection for facial paralysis, to include as secondary to the claimed heart disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  

10. The criteria for entitlement to service connection for bilateral peripheral neuropathy of the hands, to include as secondary to the claimed heart disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  

11. The criteria for entitlement to service connection for bilateral peripheral neuropathy of the feet, to include as secondary to the claimed heart disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a December 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This letter also contained the required notice in requests to reopen a previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1, (2006).  This information was provided to the Veteran prior to the initial adjudication of his claims.  Therefore, no additional development is required with respect to the duty to notify.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Repeated attempts have been made to obtain the Veteran's service treatment records, but it has been certified by the RO that these records are not available and are likely to have been destroyed in a fire at the storage facility.  The Veteran has submitted private medical records, and all VA treatment records have been obtained.  

The Veteran has received a VA hearing examination for his claim of service connection for tinnitus.  He has not been examined for his other claimed disabilities, but the Board finds that these examinations were not required.  The claim of service connection for a heart disability has previously been denied, and there is no duty to conduct an examination with respect to previously denied claims unless they are reopened.  38 C.F.R. § 3.159(c)(4) (2013).  Nevertheless, the Board notes that the Veteran was provided with a VA examination of his heart disability in which the examiner provided the appropriate opinions in October 2003 in conjunction with a previous request to reopen his claim.  

Regarding the remaining disabilities, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

In this case, even the low threshold has not been met for any of the other eight claims.  There is no competent evidence of a link between the Veteran's lung cancer and active service, and he is not competent to link his reports of shortness of breath in service to the lung cancer that was initially diagnosed over 50 years after discharge.  It should be noted that even the Veteran concedes that his shortness of breath in service was probably due to his heart condition.  There is no evidence of continuity of symptomatology of lung complaints following service.  The current evidence is sufficient to reach a decision.  The remaining disabilities are all claimed as secondary to the heart disability for which service connection has yet to be established.  An examination is not required for any of these disabilities.  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the October 2013 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the undersigned Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained in Bryant v. Shinseki, 23Vet. App. 488 (2010).  The Board concludes that the duty to assist has been met.  

Service Connection

The Veteran contends that he has many disabilities as a result of active service or as a result of a heart disability he believes was aggravated by service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As previously noted, the Veteran's service treatment records are missing and are presumed to have been destroyed in the 1973 St. Louis fire at the National Personnel Records Center.  When service medical records are destroyed, the Board has a heightened obligation to provide explanations of reasons or bases for its findings and to consider the benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  At this point, the Board concedes that the Veteran's testimony and written statements regarding events in active service are credible, and will be considered at face value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Tinnitus

The record shows that service connection for bilateral hearing loss has been established.  The Veteran is in receipt of a 30 percent evaluation for this disability.  

However, at a February 2012 VA hearing examination that was scheduled in order to assist the Veteran in the development of his claim, the examination report states that the Veteran did not report recurrent tinnitus.  The remainder of the Veteran's medical records is also negative for a diagnosis of tinnitus. 

At the October 2013 hearing, the Veteran was asked if he had experienced ringing in his ears during service.  He answered that he did not recall ringing in his ears, and added that he did not experience constant tinnitus following discharge from service.  Rather, ringing was "very seldom."

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of a current diagnosis of tinnitus, coupled with the Veteran's testimony that he did not recall experiencing tinnitus during service, entitlement to service connection for tinnitus is not demonstrated. 

Lung Cancer

The Veteran testified at the October 2013 hearing that he was diagnosed with lung cancer in approximately 2008.  He further testified that he experienced shortness of breath during service.  The Veteran added that while his shortness of breath was probably due to his congenital heart disability, it might have due to lung cancer.  

If malignant tumors become manifest to a degree of 10 percent within one year of separation from active service, then they are presumed to have been incurred during active service, even though there is no evidence of a tumor during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under Walker, continuity of symptomatology must be considered for this disability.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997)

A Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath.  However, a Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

A review of the record shows that the Veteran was diagnosed with chronic obstructive pulmonary disease as early as August 1999.  He was a long time cigarette smoker, although he quit in 2002.  He quit smoking cigars in 2009.  With respect to his lung cancer, he was diagnosed with squamous cell carcinoma in June 2009.  This was surgically resected from his right lung in September 2009.  The cancer metastasized to the left lung, and this was surgically resected in May 2011.  May 2012 records show that he Veteran was doing fine one year after this surgery.  However, no medical professional has ever linked the Veteran's lung cancer to active service.  There is no indication in the medical records that the Veteran himself ever expressed the belief that his lung cancer had begun during active service. 

The Board finds that entitlement to service connection for squamous cell cancer of the lungs is not warranted.  The Veteran does not testify that he was treated for lung cancer in service or until many years after discharge from service.  In fact, he testified that he was initially diagnosed with lung cancer in 2008, and his medical records indicate that the diagnosis was actually made in 2009.  There is no evidence of lung cancer during the first year after discharge from service.  These facts preclude entitlement to service connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also does not contend that he has experienced lung cancer symptoms more or less continually since discharge, and there is no medical evidence that demonstrates symptoms that have been linked to lung cancer.  Continuity of symptomatology is not demonstrated.  

Finally, there is no competent medical evidence that relates the Veteran's current lung cancer to active service.  There are extensive VA records that show treatment for lung cancer.  None of the Veteran's physicians have as much as speculated that this disability is related to active service, much less provided an opinion establishing such a relationship.  The Veteran testified that he had shortness of breath in service that, while probably due to his heart disability, may have been an early sign of lung cancer.  However, while the Veteran is credible, and while he is competent to report shortness of breath, he is not competent to provide an opinion on such complex medical questions as the etiology of lung cancer.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Given the total absence of evidence of lung cancer until decades after discharge from service, and given the absence of competent evidence that relates lung cancer to service, entitlement to service connection for squamous cell cancer of the lungs is not warranted.  

Heart Disability, to Include a Murmur and Coarctation of the Aorta

The Veteran contends through both written statements and testimony that his congenital heart murmur and coarctation of the aorta were aggravated due to active service.  He contends that he first experienced symptoms due to these disorders during basic training, which led to his discharge from the service after only a few months.  He believes that the aggravation eventually resulted in coronary artery disease and bypass surgery.  

First, it must be noted that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Therefore, they are not subject to service connection if first noted or manifested during service.  

However, service connection for a congenital disease may be awarded if the disease is aggravated during active service.  There is a distinction between congenital diseases, which are capable of becoming worse and congenital defects, which are considered to be static.  Service connection for congenital defects may not be established, although many defects are still subject to superimposed disease or injury.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  In this case, the record does not establish if the Veteran's congenital heart disability is considered a defect or a disease, but this will not impact the decision.  

The record shows that entitlement to service connection for heart disease with murmur and coarctation was previously denied in a November 1975 rating decision.  The Veteran was notified of this decision in a November 1975 letter, which also informed him of his right to appeal the decision.  He did not submit a notice of disagreement with this decision within one year of receipt of the letter.  Therefore, the November 1975 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Moreover, a subsequent February 2009 rating decision denying a request to reopen the previously denied claim is also final.

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The November 1975 rating decision considered private medical records from 1961 and 1965 which show treatment for the Veteran's heart condition.  These records confirmed a diagnosis of coarctation of the aorta.  Although the service treatment records were not available, the evidence did show that the Veteran was in service for less than 90 days, and that he spent 27 of these days in a hospital for evaluation.  Entitlement to service connection was denied on the basis that the diagnosed condition was a constitutional or developmental abnormality.  

The record shows that the Veteran has attempted to reopen his claim for service connection for his heart disability on many occasions.  The United States Court of Veterans Appeals (Court) has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Veteran's most recent attempt to reopen his claim for a heart disability was denied in a February 2009 rating decision.  He did not submit a notice of disagreement with this decision, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The evidence for consideration prior to February 2009 includes private medical records from 1961, 1962, and 1965 that show treatment for the Veteran's heart disability and what was diagnosed as Bell's palsy of the face.  His heart disability was confirmed to be a coarctation of the aorta, and surgical records show that this was repaired in June 1962.  

The Veteran was afforded an October 2003 VA examination.  The examiner reviewed the claims folder and examined the Veteran before he opined that the Veteran's coarctation of the aorta was congenital and that while it was symptomatic during service it did not appear to have been aggravated by service.  

June 2004 private medical records show that the Veteran underwent a coronary artery bypass graft times two due to coronary artery disease.  A July 21, 2004 letter from Dr. K.N. Ayala provides a history of the Veteran's heart disabilities, including the coarctation of the aorta.  Dr. Ayala stated that it was possible for the Veteran's coarctation of the aorta to have been aggravated by heavy exertional activity, and implied it was possible this happened to the Veteran during boot camp.  

The remaining evidence submitted prior to February 2009 includes additional private medical records pertaining to treatment of the Veteran's coronary artery disease in 2004 and 2005.  There are also VA treatment records that show ongoing treatment for various disabilities dated through 2008.  The February 2009 rating decision continued to deny the Veteran's claim on the basis that none of the evidence showed that his heart disability was due to or aggravated by active service.  

The evidence received since February 2009 consists of a photocopy of the July 21, 2004 letter from Dr. K.N. Ayala; a document showing that the Veteran received an honorable discharge; a transcript of testimony from a hearing before a hearing officer at the RO in January 2013; a transcript of testimony from the undersigned Veterans Law Judge in October 2013; and VA treatment records dating through 2013 that show ongoing treatment for all of the Veteran's disabilities.  

After careful consideration of all the additional evidence submitted by the Veteran, the Board finds that none of it is new and material.  Although hundreds of pages of VA medical records have been received since February 2009, none of these records contains any comment as to whether or not the Veteran's congenital heart disability was aggravated during service.  These records are not material.  

The July 21, 2004 letter from Dr. K.N. Ayala is a photocopy of evidence that was previously submitted and considered.  Simply submitting this letter for the second time does not make it new.  

Finally, the Veteran's testimony in his two hearings describes his symptoms and experiences in service and his sincere belief that his heart disability was aggravated during service.  The service treatment records are not available, and the Board finds the testimony to be completely credible.  However, none of the information provided by the Veteran is new.  The medical information provided by the Veteran is already contained in the previous evidence such as the private medical records from 1961 and 1962, or in the letter from Dr. Ayala.  The Veteran's contentions and beliefs have also been previously considered.  His testimony is redundant of the evidence already of record.  

The Board has considered the Veteran's testimony as well as the other additional evidence in light of the holding in Shade, but in view of the fact that the Veteran was already afforded a VA examination in October 2003 that offered an opinion regarding aggravation, the Board is unable to find that the record does not contain sufficient information to make a decision on the claim, and the standard for an examination outlined in McLendon is not triggered by the additional evidence.  

As none of the additional evidence received since February 2009 is both new and material, the Veteran's claim for service connection for a heart disability, to include a murmur and coarctation of the aorta, may not be reopened.  

Scars

The Veteran contends that he is entitled to service connection for scars of the mid chest to the upper mid back near the neck, a heart bypass chest scar, a donor site scar in the left thigh, and a donor site scar in the right thigh.  He argues that each of these scars is the result of surgeries that are related to his heart disability, which he believes was aggravated by service.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran does not claim, and the evidence does not suggest, that any of the Veteran's scars were incurred during active service.  This precludes service connection on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.  

Furthermore, as the Veteran's claim of service connection for his heart disability remains denied, there is no basis for service connection for scars incurred secondary to the heart disability.  Entitlement to service connection for scars of the mid chest to the upper mid back near the neck, a heart bypass chest scar, a donor site scar in the left thigh, and a donor site scar in the right thigh is not warranted.  38 C.F.R. § 3.310(a).

Facial Paralysis

The Veteran contends that the Bell's palsy in his face that he experienced in the early 1960s was actually caused by insufficient blood supply due to his heart disability.  He believes the heart disability should be service connected due to aggravation, and that therefore the facial paralysis should also be service connected.  

The Veteran does not claim, and the evidence does not suggest, that his facial paralysis was incurred during active service.  He testified that it first began after service, and the initial treatment for this disability is shown in private treatment records dating from 1961.  There is no evidence in these records that relates the facial paralysis to service, and no competent medical opinion in these or any other records that relates the paralysis to service.  This precludes service connection on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.  

Furthermore, as the Veteran's claim for service connection for his heart disability remains denied, there is no basis for service connection for facial paralysis incurred secondary to the heart disability.  Service connection for facial paralysis is not supported by the evidence.  38 C.F.R. § 3.310(a).

Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran contends that his peripheral neuropathy of the upper and lower extremities is the result of poor blood flow, which he attributes to the heart disability that he believes was aggravated in service.  

The Veteran does not claim, and the evidence does not suggest, that his neurological symptoms of either the upper or lower extremities first manifested in service.  Instead, he testified at the October 2013 hearing that his symptoms had started about 10 to 20 years earlier.  VA treatment records include diagnoses of radiculopathy to both the upper and lower extremities as early as 2002, and he continues to be treated for pain in all extremities.  There is no evidence in these records that relates any neurological symptoms to service.  This precludes service connection on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.  

Regarding the Veteran's contentions of secondary service connection, the result is the same as with his claims regarding scars and facial paralysis.  As service connection for the heart disability has not been established, entitlement to service connection for peripheral neuropathy as secondary to this disability is not possible.  It follows that entitlement to service connection for peripheral neuropathy of either the upper or lower extremities is precluded.  38 C.F.R. § 3.310(a).


ORDER

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for squamous cell cancer of the lungs is denied. 

New and material evidence has not been received with respect to a claim of service connection for a heart disability, to include a murmur and coarctation of the aorta; the appeal is denied. 

Entitlement to service connection for a scar from the mid chest to the upper mid back near the neck, to include as secondary to the claimed heart disability is denied. 

Entitlement to service connection for a heart bypass chest scar, to include as secondary to the claimed heart disability is denied. 

Entitlement to service connection for a donor site scar in the left thigh, to include as secondary to the claimed heart disability is denied. 

Entitlement to service connection for a donor site scar in the right thigh, to include as secondary to the claimed heart disability is denied. 

Entitlement to service connection for facial paralysis, to include as secondary to the claimed heart disability is denied. 

Entitlement to service connection for bilateral peripheral neuropathy of the hands, to include as secondary to the claimed heart disability is denied. 

Entitlement to service connection for bilateral peripheral neuropathy of the feet, to include as secondary to the claimed heart disability is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


